Exhibit 10.24
WATSON WYATT WORLDWIDE, INC.
2000 LONG-TERM INCENTIVE PLAN
FORM OF NONQUALIFIED STOCK OPTION AGREEMENT
          AGREEMENT made as of the___ day of ___, 2009, between Watson Wyatt
Worldwide, Inc. (formerly Watson Wyatt & Company Holdings), a Delaware
corporation (the “Company”), and ___ (“Employee”).
          To carry out the purposes of the Watson Wyatt & Company Holdings 2000
Long-Term Incentive Plan (the “Plan”), by affording Employee the opportunity to
purchase shares of the Company’s common stock, par value $.01 per share (the
“Common Stock”), and in consideration of the mutual agreements and other matters
set forth in the Plan and the Nonqualified Stock Option Agreement Terms and
Conditions (the “Terms and Conditions”), which Plan and Terms and Conditions are
incorporated herein by reference as a part of this Agreement, the Company and
Employee hereby agree as follows:
Watson Wyatt Worldwide, Inc. grants [EMPLOYEE NAME] options to purchase [NUMBER]
shares of Common Stock with an exercise price of [EXERCISE PRICE] per share. The
options have a seven-year term and expire on [DATE SEVEN YEARS AFTER AGREEMENT
DATE] unless terminated earlier in accordance with the Terms and Conditions.
          IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officer thereunto duly authorized, the Employee has executed
this Agreement and thereby acknowledged receipt of the Plan and the Terms and
Conditions, and Employee thereby consented to the transfer of any information by
the Company to related corporations pertaining to Employee’s participation in
the Plan, all as of the day and year first above written.

            Watson Wyatt Worldwide, Inc.
      By:         John J. Haley      President and Chief Executive Officer     
              Employee      [ADDRESS]
[ADDRESS]     

 



--------------------------------------------------------------------------------



 



WATSON WYATT WORLDWIDE, INC.
2000 LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS OF
NONQUALIFIED STOCK OPTION AGREEMENT
To carry out the purposes of the Watson Wyatt & Company Holdings 2000 Long-Term
Incentive Plan (the “Plan”), by affording Employee the opportunity to purchase
shares (the “Common Stock”) of the common stock, par value $.01 per share of
Watson Wyatt Worldwide, Inc. (the “Company”), and in consideration of the mutual
agreements and other matters set forth in these Nonqualified Stock Option
Agreement Terms (the “Terms and Conditions”), in the Plan, and in the
Nonqualified Stock Option Agreement (the “Agreement”), the Company and Employee
hereby agree as follows:
     1. Grant of Option. The Company hereby irrevocably grants to Employee the
right and option (the “Option”) to purchase all or any part of the shares of
Common Stock, on the terms and conditions set forth herein, in the Agreement,
and in the Plan. This Option is not intended to qualify as an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”) and will be interpreted accordingly.
     2. Purchase Price. The purchase price of Common Stock purchased pursuant to
the exercise of this Option shall be the price set forth in the Agreement, which
has been determined to be not less than the fair market value of the Common
Stock as of the date of grant of this Option, as determined in accordance with
the Plan.
     3. Exercise of Option. The Option has a seven-year term subject to earlier
expiration as provided herein. The Option may be exercised, by written notice to
the Company in accordance with Section 15 of these Terms and Conditions, at any
time and from time to time after the date of grant hereof; provided, however,
except as otherwise provided below, this Option shall not be exercisable for
more than a percentage of the aggregate number of shares of Common Stock
determined by the number of full years of service completed from the date of
grant hereof to the date of such exercise, in accordance with the following
schedule:

                              Percentage of Shares Number of Full Years   That
May be Purchased
Less than
  1 year     0 %
 
  1 year     33 %
 
  2 years     66 %
 
  3 years     100 %

          The purchase price for the shares of Common Stock shall be paid in
cash, by certified or cashiers’ check, by delivery of shares of Common Stock
already owned by the Employee having a fair market value (determined as of the
date such Option is exercised) equal to all or part of the aggregate purchase
price or by the Company withholding from the shares of Common Stock otherwise
issuable to the Employee upon the exercise of the Option (or portion thereof)
the number of shares having a fair market value on the date of exercise equal to
the aggregate purchase price, in each case as the Employee may determine. In
addition, the Committee (as defined in the Plan) may permit the purchase price
to be paid: (a) in accordance with a “cashless exercise” program established by
the Committee in its sole discretion under which if so instructed by the
Employee, shares may be issued directly to a broker or dealer acceptable to the
Company in its sole





--------------------------------------------------------------------------------



 



discretion upon receipt of the purchase price in cash from the broker or dealer;
or (b) by any combination of the foregoing or in such other form(s) of
consideration as the Committee in its discretion shall specify.
          Fractional shares may not be exercised. Shares of Common Stock shall
be issued as soon as practical after exercise. The shares delivered to the
Employee (net of any shares withheld to pay the purchase price and any shares
withheld to pay any withholding or similar tax obligations arising in connection
with the exercise of the options, as described in Section 6 of the Plan) may not
be sold or transferred by the Employee unless and until three years have elapsed
since the date the option was granted to the Employee. Notwithstanding anything
to the contrary, the Company shall not be obligated to deliver any shares of
Common Stock during any period when the Company determines that the
exercisability of the Option or the delivery of shares hereunder would violate
any federal, state or other applicable laws. The Option may be exercised only if
the Employee complies with the covenant not to compete and confidentiality
provisions of Section 17 of the Plan.
     4. Termination of Employment. Upon termination of the Employee’s employment
with the Company or parent or subsidiary corporation (as defined in Section 424
of the Code), the then-unexercisable portion of the Option automatically shall
terminate and become null and void. The unexercised portion of the Option that
is then exercisable automatically shall terminate and become null and void,
(a) if the termination of employment was due to retirement or disability, three
years following the date of termination, (b) if the termination of employment
was due to the Employee’s death or constituted an involuntary termination, one
year following the date of termination, or (c) if the termination of employment
was due to any other reason, including but not limited to a voluntary
termination or a termination for cause, on the date of termination; provided,
however, that in no event shall the Option remain exercisable past seven years
following the date of grant. For purposes of these Terms and Conditions, the
Employee shall be considered to be in the employment of the Company as long as
Employee remains an employee of either the Company, a parent or subsidiary
corporation (as defined in Section 424 of the Code) of the Company, or a
corporation or a parent or subsidiary of such corporation assuming or
substituting a new Option for this Option. Any question as to whether and when
there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee or its delegate, as
appropriate, and such determination shall be final.
     5. Effect of a Change in Control. Upon a Change in Control of the Company
(as defined in the Plan), the then unexercisable portion of the Option
automatically shall vest in full as of immediately prior to the closing of the
transaction.
     6. Withholding Tax. Any withholding or similar tax obligations arising in
connection with the exercise of the Option shall as a condition to shares being
delivered upon exercise of the option be paid in cash or by certified or
cashiers’ check and, with respect only to any minimum or statutory withholding
obligations, may be satisfied by delivery of shares of Common Stock already
owned by the Employee having a fair market value (determined as of the date such
Option is exercised) equal to all or part of the aggregate purchase price or by
the Company withholding from the shares of Common Stock otherwise issuable to
the Employee upon the exercise of the Option (or portion thereof) the number of
shares having a fair market value on the date of exercise equal to the aggregate
purchase price, in each case as the Employee may determine. The provisions of
Section 11 of the Plan in relation to withholding tax obligations apply with
equal force and effect to a subsidiary of the Company in any jurisdiction where
the Employee is employed, including and without limitation the rights to
withhold an amount for withholding tax, social security or similar tax
obligations in respect of any stock options granted to the Employee.
     7. Foreign Exchange Control Approval. If any foreign exchange control
approval, consent or permission is required for the exercise of the Option
including acquisition of Common Stock pursuant to the exercise of the Option,
the Employee shall be responsible for obtaining all such approvals, consents and
permissions. The Company or any of its subsidiaries shall not be liable to the
Employee in any

3



--------------------------------------------------------------------------------



 



manner whatsoever in the event the Employee is unable to exercise the Option or
acquire Common Stock pursuant to the exercise of the Option as a result of the
Employee’s failure to obtain any approval, consent or permission required under
applicable laws of the jurisdiction where the Employee is employed.
     8. Liquidation of Investments. It is the Employee’s responsibility to
comply with all local laws in the jurisdiction where the Employee is employed
that may require the Employee (a) upon termination of employment, to liquidate
any investments abroad that have been received as a result of the exercise of an
Award under the Plan or (b) the Employee to remit the proceeds from such
liquidation to the country in which the Employee is located.
     9. Non-Transferability of Option. Unless otherwise provided by the
Committee, the Employee may not assign or transfer the Option to anyone other
than by will or the laws of descent and distribution, and the Option shall be
exercisable only by the Employee during his or her lifetime. The Company may
cancel the Option if the Employee attempts to assign or transfer it in a manner
inconsistent with this Section 9.
     10. Limitation of Rights. Nothing in the Plan, the Agreement or these Terms
and Conditions shall (a) confer upon the Employee any right to continue in the
employ of the Company or a parent or subsidiary corporation (as defined in
Section 424 of the Code); (b) limit in any way the right of the Company or a
parent or subsidiary corporation (as defined in Section 424 of the Code) to
terminate the Employee’s employment at any time for any reason; or (c) require
the Company or a parent or subsidiary corporation (as defined in Section 424 of
the Code) to grant options or other awards to the Employee in the future.
Neither the Employee nor any beneficiary or other person claiming under or
through the Employee shall have any right, title, interest, or privilege in or
to any shares of Common Stock allocated or reserved for the Plan or subject to
the Agreement or these Terms and Conditions except as to such shares of Common
Stock, if any, as shall have been issued to such person upon exercise of the
Option or any part of it.
     11. Binding Effect. These Terms and Conditions shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
     12. The Plan. In addition to these Terms and Conditions and the Agreement,
the Option shall be subject to the terms of the Plan, which are incorporated
into these Terms and Conditions by reference. To the extent that there is any
inconsistency between these Terms and Conditions and the Plan, the terms of the
Plan shall prevail. The Agreement, these Terms and Conditions and the Plan
constitute the entire understanding between the Employee and the Company
regarding the Option. Any prior agreements, commitments or negotiations
concerning the Option are superseded.
     13. Headings. The headings preceding the text of the sections hereof are
inserted solely for convenience of reference and shall not constitute a part of
these Terms and Conditions, nor shall they affect their meaning, construction or
effect.
     14. Severability. In the event that any provision of these Terms and
Conditions is declared to be illegal, invalid or otherwise unenforceable by a
court of competent jurisdiction, such provision shall be reformed, if possible,
to the extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Terms and Conditions shall not be affected
except to the extent necessary to reform or delete such illegal, invalid or
unenforceable provision.
     15. Notices. All notices, requests, demands and other communications
pursuant to these Terms and Conditions shall be in writing and shall be deemed
to have been duly given if personally delivered,

4



--------------------------------------------------------------------------------



 



telexed or telecopied to, or, if mailed, when received by, the other party at
the following addresses (or at such other address as shall be given in writing
by either party to the other):
If to the Company to:
Watson Wyatt Worldwide, Inc.
901 N. Glebe Rd.
Arlington, VA 22203
Attention: Treasurer
If to the Employee, to the address set forth below the Employee’s signature in
the Agreement.
     16. Interpretation. All questions arising under the Plan or under the
Agreement or these Terms and Conditions shall be decided by the Committee in its
total and absolute discretion.
     17. Governing Law. These Terms and Conditions shall be governed by, and
construed in accordance with, the laws of the State of Delaware of the United
States of America.

5